Title: To George Washington from Jacob Morris, 28 April 1783
From: Morris, Jacob
To: Washington, George


                        
                            Sir
                            Philadelphia 28th April 1783
                        
                        Your Excellency’s favor of the 22 instant was this day handed me from the Post office.
                        I had the honor to write the sister of my deceased friend the late Major Genl Lee, as early as December last,
                            and inclosed therein Copy of her Brothers last will & testament.
                        As I have certain accts of that letter as well as a duplicate thereof having reached Europe, I make no doubt
                            but that she recd it.
                        Mr White one of the Generals Executors in a letter of the 8th instant at Berkley informs me, that he had not
                            then been able to get the will proved, but he had written to the Executors in the most urgent manner to attend at the next
                            Court for that purpose—Whenever that is done, I will obtain an authenticated Copy of the Gens. Will, & forward it
                            to your Exellency—I have the honor to be with the greatest respect Your Excellencys most ob. hum. sert
                        
                            Jacob Morris
                        
                    